United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 20, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60548
                          Summary Calendar


JUANA HORNBURG,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 128 445
                         --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Juana Medina Hornburg appeals the denial of her application

for cancellation of removal pursuant to 8 U.S.C. § 1229b.        The

immigration judge (IJ) determined that Hornburg had not made the

requisite showing that her United States citizen daughter would

suffer “exceptional and extremely unusual hardship.”      See

§ 1229b(b)(1)(D).   A single member of the Board of Immigration

Appeals (BIA) affirmed the IJ’s opinion, thereby making the IJ’s



decision the final agency determination.     See 8 C.F.R. § 1003.1

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-60548
                               -2-

(e)(4).

     Where the BIA affirms the IJ decision without opinion, this

court reviews the IJ’s decision.    See Soadjede v. Ashcroft, 324

F.3d 830, 831-32 (5th Cir. 2003).   To the extent that Hornburg

challenges the IJ’s discretionary determination that she had not

made the requisite showing under § 1229b(b)(1)(D), this court is

without jurisdiction to hear her petition.   8 U.S.C.

§ 1252(a)(2)(B)(i), (ii); Rueda v. Ashcroft, 380 F.3d 831, 831

(5th Cir. 2004).

     Hornburg also challenges the BIA’s application of its

summary affirmance procedures to her case, arguing that the

procedure violated her due process rights and that her appeal did

not satisfy the requirements for employing that procedure

enumerated in § 1003.1(e)(4), (e)(6).    This court has previously

held the BIA’s summary affirmance procedures constitutional.

Soadjede, 324 F.3d at 832-33.   The IJ’s decision met the criteria

for summary affirmance pursuant to § 1003.1(e).

     Accordingly, the petition is DISMISSED in part for lack of

jurisdiction and DENIED in part.